DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information referred to in the IDS filed March 1, 2021 has been considered.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “162” has been used to designate both the swing arm and the connecting arm in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 3 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation the "rotation axes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is indefinite as it depends from an indefinite claim.
The preamble of claim 16 sets forth a “method for folding a foldable table bench”, however the claim recites no method for folding steps.  Such renders the claim as vague.
Claim 16 recites the limitation “a folding method is as follows” in line 17, however no method or process steps are provided.  This renders the claim as vague.  In addition, is “a folding method” intended to be the same as “a method for folding”, as previously recited.
Claim 16 recites the limitation “the connecting arm and the bench board rotate toward the frame” in lines 17 to 18.  This is vague as the connecting arm is previously set forth as part of the link rod mechanisms, which are previously set forth as part of the frame.  As such, the frame appears to be claimed as rotating towards itself.  Such renders the claim as vague.
Claim 17 is indefinite as it depends from an indefinite claim.
Claim 18 recites the limitation “a folding method is as follows” in line 20, however no method or process steps are provided.  This renders the claim as vague.  
Claims 19 and 20 are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108294462A.
Note a foldable table bench having a folded state and an unfolded state, comprising: a frame (42, 464, 462, 48, 36, 30, 54), a table board (10) disposed on one side of the frame, and a bench board (20) disposed on the one side of the frame, wherein: the frame comprises two supporting rods (42) vertically disposed side by side and back and forth, the frame is disposed with a pair of link rod mechanism (462, 464) corresponding to the bench board, the link rod mechanisms are respectively connected to bottom portions of the supporting rods, each of the link rod mechanisms comprises a swing arm and a connecting arm rotatably connected together, the swing arm (462) is supported on ground, the swing arm is rotatably connected to the supporting rod, the connecting arm (464) is disposed with a connecting shaft (48), the connecting shaft supports a bottom portion of the bench board, the connecting shaft is disposed along a width direction of the bench board (see Figure 5) and is rotatably connected to the bench board, in the unfolded state, the link rod mechanisms support a lower side of the bench board to enable the bench board to be maintained in a horizontal position, and in the folded 
Regarding claim 11, note a left side and a right side of the frame are symmetrically disposed with two of the table boards, and a left side and a right side of the frame are symmetrically disposed two of the bench boards.  See Figures 1 and 2.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108294462A.
Note a foldable table bench having a folded state and an unfolded state, comprising: a frame (42, 464, 462, 48, 54, 36, 30), a pair of table boards (10, 10) symmetrically disposed on a left side and a right side of the frame, and a pair of bench boards (20, 20) symmetrically disposed on the left side and the right side of the frame, wherein: the frame comprises two supporting rods (42, 42) vertically disposed side by side and back and forth, the frame further comprises a middle board (30) connected to top portions of the supporting rods, the table boards are respectively and pivotally connected to the middle board, the frame is disposed with a pair of link rod mechanisms (462, 464) corresponding to each of the bench boards, the link rod mechanisms corresponding to each of the bench boards are respectively connected to bottom portions of the supporting rods, each of the link rod mechanisms comprises a swing arm (462) and a connecting arm (464) rotatably connected together, the swing arm is supported on ground, an outer end of the swing arm is rotatably connected to the supporting rod, an outer end of the connecting arm is disposed with a connecting shaft (48), the connecting shaft supports a bottom portion of one of the bench boards, the connecting shaft is disposed along a width direction of the one of the bench boards and is rotatably connected to the one of the bench boards, in the unfolded state, the table boards are horizontally positioned and are disposed in a plane with the middle board, the middle board is disposed between the table boards, the link rod mechanisms support lower sides of the bench boards (see Figures 1 and 2) to enable the bench .

Claims 16 and 17, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108294462A.
Note a foldable table bench, comprising a frame (42, 464, 462, 48, 54, 36, 30), a table board (10) disposed on one side of the frame, and a bench board (20) disposed on the one side of the frame, wherein: the frame comprises two supporting rods (42, 42) disposed side by side, the frame is disposed with a pair of link rod mechanisms (462, 464; 462, 464) corresponding to the bench board, the link rod mechanisms are respectively connected to bottom portions of the supporting rods, each of the link rod mechanism comprises a swing arm (462) and a connecting arm (464), the connecting arm is rotatably connected to the swing arm, the swing arm is supported on ground, the swing arm is rotatably connected to the supporting rod, the connecting arm supports a bottom portion of the bench board and is pivotally connected to the bench board, a folding method is a follows: the connecting arm and the bench board rotate toward the frame (portion 36) to enable the bench board to be switched to be substantially parallel to the supporting rods, and the swing arms bring the connecting arms to rotate toward a center of the bench board (opposite side bench board as shown in Figure 3) to be substantially disposed on the bottom portion of the bench board.  Note the are article recitations carry no patentable weight since the claim is a process claim, even though no process steps have been provided.
Regarding claim 17, note the connecting arms (464) are disposed with connecting shafts (48), the connecting shafts support the bottom portion of the bench board, and the connecting . 

Claims 18-20, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN108294462A.
Note a foldable table bench, comprising: a frame (42, 464, 462, 48, 54, 36, 30), a table board (10, 10) disposed on one side of the frame, and a bench board (20) disposed on the one side of the frame, wherein : the frame comprises two supporting rods (42, 42) disposed side by side, the frame is disposed with a pair of link rod mechanisms (462, 464) corresponding to the bench board, the link rod mechanisms are respectively connected to bottom portions (portions distal from 10) of the two supporting rods, each of the link rod mechanism comprises a swing arm (462) and a connecting arm (464), the connecting arm supports the bench board, a rotational relationship (they rotate together) is defined between the swing arm and the supporting rod, a second rotation relationship (they swing together) is defined between the swing arm and the connecting arm, a third rotational relationship (20 rotates relative to 464) is defined between the connecting arm and the bench board, the bench board rotates due to folding and unfolding the link rod mechanism (portions 48, 54), a folding method is as follows: the connecting arms and the bench board rotate toward the frame (portion 36) to enable the bench board to be switched to be substantially parallel to the supporting rods, and the swing arms bring the connecting arms to rotate toward a center of the bench board to be substantially disposed on a bottom portion of the bench board.  Note that the method recitation, although no method steps are provided, carries no patentable weight since the claim is an article claim.
Regarding claim 19, note the frame comprises a middle board (30) connected to the top portions of the two supporting rods, two sides of the table board are respectively and pivotally connected to the middle board (see Figure 4), and the table board is configured to rotate relative to the middle board (see Figures 3 and 4).
.

Allowable Subject Matter
Claims 4-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brown (3174796) shows a folding table-seat combination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/March 25, 2022                                Primary Examiner, Art Unit 3636